“tt
ee

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) "ho Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA -

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Gabriel Martinez-Garcia Case Number: 3:19-mj-24225
Rebecca C Fish _

 

Defendant's Attorney ~

REGISTRATION NO, 57825298 FI LL. E D

THE DEFENDANT: | OCT 22 2019
pleaded guilty to count(s) 1 of Complaint

 

ULERK, U.S. DISTRICT COURT

 

 

 

 

 

 

C1) was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Cl The defendant has been found not guilty on count(s)
L Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED O days

 

{ Assessment: $10 WAIVED Fine: WAIVED

x Court recommends USMS, Ice. or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
- of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, October 22, 2019
Date of Imposition of Sentence

racic Se Wag MA A We

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy — | 3:19-mj-24225

 

 
